United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2569
                         ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               Columbus Lynn White

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Western District of Arkansas - Harrison
                                  ____________

                            Submitted: March 18, 2014
                              Filed: March 21, 2014
                                  [Unpublished]
                                  ____________

Before WOLLMAN, BOWMAN, and KELLY, Circuit Judges.
                       ____________

PER CURIAM.

      Columbus White appeals the sentence the district court1 imposed after he
pleaded guilty to a felon-in-possession offense. His counsel seeks leave to withdraw


      1
      The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas.
and has filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the
sentence is substantively unreasonable.

       Upon careful review, we conclude that the within-Guidelines-range sentence
is not substantively unreasonable. See Gall v. United States, 552 U.S. 38, 51 (2007)
(if sentence is within Guidelines range, appellate court may apply presumption of
reasonableness); United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en
banc) (appellate review of sentencing decision). Further, having independently
reviewed the record in accordance with Penson v. Ohio, 488 U.S. 75, 80 (1988), we
find no nonfrivolous issues. Accordingly, we grant counsel’s motion to withdraw.
The judgment is affirmed.
                        ______________________________




                                         -2-